327 S.W.3d 5 (2010)
Kris KOMSKY, Pat Ford, Diane Komsky, Next Friend of Alexandra Komsky, a Minor, and of Victoria Komsky, a Minor, Plaintiffs/Respondents,
v.
UNION PACIFIC RAILROAD COMPANY and Mick J. Howard, Respondents,
v.
Commerce and Industry Insurance Company, Intervenor/Appellant.
No. ED 94562.
Missouri Court of Appeals, Eastern District, Division Five.
October 19, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 1, 2010.
Mary Anne Lindsey, Lawrence Pratt, Evans & Dixon LLC, St. Louis, MO, for Intervenor/Appellant, Commerce and Industry Insurance Company.
Mark I. Bronson, St. Louis, MO, Steven M. Bronson, Co-Counsel, Newman, Bronson & Wallis, Dallas, TX, for Respondents, Diane Komsky, Alexandra Komsky, Victoria Komsky.
James R. Dowd, Co-Counsel, St. Louis, MO, for Respondents, Pat Ford, Kris Komsky.
Paul M. Malone, Slayton, MN, for Respondents, Alexandra Komsky, Victoria Komsky, by their next friend, Diane Komsky.
James Robert Garrison, Gundlach, Lee, Eggmann, Boyle & Roessler, Belleville, IL, for Respondents Union Pacific Railroad Company and Mick J. Howard.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.
Prior report: 293 S.W.3d 31.

ORDER
PER CURIAM.
Commerce and Industry Insurance Company (CIIC) appeals from the Motion to Set Aside the October 21, 2009 Order and Judgment as Void, and Requesting that the Court Rule on CIIC's September 28, 2009 Motion to Intervene. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).